 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JULIAN III FLORES, et al.,                           Case No.: 1:17-cv-00427 JLT
12                   Plaintiffs,                          ORDER GRANTING REQUEST FOR
                                                          EXTENSION OF TIME TO FILE DISMISSAL
13           v.                                           DOCUMENTS
                                                          (Doc. 81)
14   FCA US LLC,
15                   Defendant.
16
17           The parties and counsel seek an extension of time to file the dismissal documents. (Doc. 81)

18   They report that they have not determined whether they can agree on an amount for attorneys’ fees

19   and costs. Id. at 2. They offer no detail as to their efforts to resolve this issue, despite that this case

20   was settled in early August (Doc. 76). In any event, the Court will grant one, final extension of time

21   to complete the settlement. However, the parties SHALL take all steps to accomplish the settlement as

22   soon as possible, but they SHALL file the dismissal documents or motion for attorneys’ fees no later

23   than December 2, 2019.

24
     IT IS SO ORDERED.
25
26       Dated:     October 18, 2019                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
27
28
